Citation Nr: 1404275	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-19 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310.

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant is represented by: J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the appellant) is the surviving spouse of a veteran (the Veteran), who had active service in the U.S. Navy from October 1951 to June 1954.  The Veteran died in March 2007.  At the time of his death, there were no pending claims for VA benefits.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the RO in Oakland, California.

The appellant presented personal testimony at a hearing conducted in February 2011 by a Veterans Law Judge.  The appellant was informed by letter dated in November 2013 that the Veterans Law Judge who conducted the hearing was no longer an employee of the Board.  VA appellants are entitled to a hearing before an individual who will participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2013).  Accordingly, the appellant was offered the opportunity to attend another hearing to be conducted by the Veterans Law Judge who would decide her appeal.  The appellant responded in December 2013 that she did not want another hearing.

In September 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

In reviewing this case, the Board has not only reviewed the physical claims file, but also the electronic file on the "Virtual VA" system to insure a total review of the evidence.  

FINDING OF FACT

The evidence tending to establish an etiological relationship between the cause of the Veteran's death and his service-connected lower extremity disabilities has attained relative equipoise with the evidence against such a relationship.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the claim, the Veteran's service-connected disabilities substantially or materially contributed to cause his death.  38 U.S.C.A. §§ 1110, 1310, 1312, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.312 (2013).

2.  Entitlement to DIC having been established under 38 U.S.C.A. § 1310, there remains no question of law or fact regarding the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran died in March 2007.  The immediate cause of death as listed on the death certificate was cardiopulmonary failure.  Conditions leading to the immediate cause of death were sequentially listed as cardiovascular accident, congestive heart failure, and atrial fibrillation.  At the time of the Veteran's death, service connection was in effect for a right knee replacement (rated at 30 percent), a left knee replacement (also rated at 30 percent), and left hip degenerative joint disease (rated at 10 percent).  

The question before the Board relates to the appellant's assertion that prolonged inactivity dictated by the Veteran's service-connected lower extremity disabilities contributed materially to the onset of heart disease, which ultimately resulted in the Veteran's death.  

In favor of the appellant's claim are three private medical opinions.  A July 2007 opinion by M.B.B., M.D. notes that the Veteran had been under his care for 17 years for what were described as significant orthopedic maladies.  It was the opinion of M.B.B. that, as a result of these severe orthopedic maladies, the Veteran's mobility was limited in the later years of his life, which contributed to his deconditioning, and to ultimate cardiac failure.  

A letter dated in April 2011 from K.K., M.D. notes his treatment of the Veteran for five years.  It was the opinion of K.K. that, because of the Veteran's poor knee condition and limited mobility, he could not do any exercises, causing his heart condition to deteriorate, ultimately causing cardiac failure.  The rationale provided by K.K. was that the Veteran did not have heart problems at the time of a 1997 knee surgery, but only began having heart problems after that time.  

A June 2013 opinion was provided by H.S., M.D.  It was the opinion of H.S. that, while the Veteran's inability to exercise was not the only factor which contributed to his death (age, sex, (males are more likely to have stroke than females), family history, and many other things contributed), there is no doubt that the Veteran's sedentary lifestyle resulting from his service-connected knees and hip contributed with other factors to cause his death.  H.S. reasoned that the Veteran was unable to exercise to any significant degree due to his orthopedic problems.  He was only able to ambulate 100 feet.  Essentially, he was unable to exercise due to his knees and hip problems.  H.S. explained that a cardiovascular accident, also known as a stroke, is caused when a blood clot forms in the blood vessels and then travels to the heart.  According to H.S., movement is the best defense against clots forming.  The mechanism in movement causes blood flow to increase, and this dislodges the blood clots while they are still small.  The body can easily dispose of small clots without a problem.  H.S. cited medical literature published by Emory University School of Medicine, Georgia, for the principle that lifestyle and behavioral modifications that include exercise are effective in the prevention of cardiovascular disease and stroke.  According to H.S., these benefits are largely manifested through the role that exercise plays in the control of modified risk factors such as control of blood lipids, diabetes, and obesity.  Citing the same literature, H.S. noted that exercise has been found to be beneficial in decreasing systolic high blood pressure, a contributing factor to cardiovascular disease.  Aerobic exercise has also been shown to provide protective reduction of cardiovascular disease.  H.S. noted that, in his 40 years of practice, he has seen the same situation of this Veteran repeated many times.  In other words, a person loses mobility and then suffers a stroke.  

In addition to the three opinions supporting the claimed relationship between the cause of death and the service-connected disabilities, there are two VA opinions which argue against the claimed etiology.  The first, in July 2007, asserts that the Veteran's service-connected problems, although significant, were not contributory to, or the cause of his death.  The rationale was simply that the Veteran's service-connected problems involved his knees and arthritis.  The cause of death was atrial fibrillation, heart disease, and chronic cardiorespiratory illness.  

An August 2012 VA opinion was also against the claimed etiology.  The VA physician acknowledged that the Veteran undeniably suffered severe service-connected orthopedic issues, which required bilateral knee replacements, and which resulted in left hip degenerative joint disease and limited mobility in later years.  However, the VA physician found it less likely than not that the service-connected orthopedic conditions either separately or in aggregate caused or contributed materially to the Veteran's death.  

The VA physician's rationale was that, as early as 1967, the Veteran had hypertension and was overweight.  Moreover, prior to the 1997 knee replacement, he was found to have severe carotid stenosis requiring endarterectomy (February 1997).  He suffered a transient ischemic attack in March 1997; an MRI of the brain documented multiple lacunar infarcts; and, in 1999, he underwent a coronary artery bypass graft with ischemic cardiomyopathy and severely depressed ejection fraction of 30 percent, as documented by his cardiologist.  In October 2003, his orthopedist documented that his exercise regimen was dictated by his cardiac condition (and not vice versa).  Most importantly, in his letter of September 15, 2007, the Veteran's cardiologist did not implicate his orthopedic conditions as a cause or contributing cause of death.  According to the VA physician, while the diagnosis of coronary artery disease occurred in 1998, after the first knee replacement, that does not mean that the knee replacement caused the coronary artery disease, cardiomyopathy, atrial fibrillation or congestive heart failure.  The VA physician found that there was clear evidence of cardiovascular pathology and risk factors prior to 1997, as documented by carotid stenosis, long-standing hypertension, transient ischemic attacks, lacunar infarcts, and diabetes.  In addition, it is well documented that coronary artery disease is a progressive process requiring in many cases many years to progress to the level of clinical significance, and in this case, ultimately required a coronary artery bypass graft in 1999 and severe cardiomyopathy.  According to the physician, while there is no doubt that this Veteran's orthopedic conditions did limit his mobility, his underlying cardiovascular pathology and conditions were longstanding and the ultimate cause of death.

In evaluating the medical opinion evidence, the Board notes that the July 2007 VA opinion does not address or discuss the asserted causal theory in this case.  The rationale that the service-connected problems involved the knees but the cause of death involved the cardiovascular system is obvious from the most superficial record review.  The crucial question in this case regarding the role of limited mobility as a material contributor to the cause of death is not addressed.  

The Board notes that much of the disagreement between the VA physician (August 2012) and the private physicians centers on the time of onset of the Veteran's cardiovascular disease.  K.K. noted that there was no heart disease prior to the 1997 knee replacement.  While this may be strictly correct, the VA physician noted that there was definite cardiovascular disease prior to that time, in the form of carotid stenosis and hypertension.  There is also a fundamental disagreement as to whether the cardiovascular disease caused the lack of exercise or whether the lower extremity disabilities caused the lack of exercise.  However, to find against the claim, the Board would have to find not just that the VA opinion is reasonable and valid, but that the reasoning and rationale provided in that opinion are decidedly more persuasive than the private opinions such that the weight of the evidence is against the claim.  Based on a significant flaw in the VA physician's reasoning, the Board finds that the August 2012 opinion is not more persuasive than the private opinions.  

While the August 2012 opinion includes a detailed rationale, the VA physician based the opinion primarily on the chronology of onset of the various musculoskeletal and cardiovascular disabilities.  The physician related significant cardiovascular pathology to the late 1990s, with onset of hypertension as early as 1967.  In contrast, he appears to relate onset of significant knee disability to the first knee replacement in 1997.  However, this reasoning does not account for the fact that service connection was granted for the left knee disability in 1954, more than a four decades prior to the knee replacement and well prior to any significant cardiovascular symptomatology.  It is certainly reasonable to assume that the knee disabilities might have significantly limited the Veteran's mobility and exercise potential prior to the point where a replacement was necessary.  The physician's rationale does not account for any effect of the knee disability prior to the replacement in 1997.  This flaw significantly undercuts the reliance that can be placed on the opinion.  

The Board is left with conflicting opinions which are conclusively stated and which are facially plausible.  In essence, the evidence in favor of an etiological relationship between the Veteran's service-connected disability and the cause of his death has attained the point of relative equipoise with the evidence against such a relationship.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

As the Board is granting the claim of entitlement to DIC under 38 U.S.C.A. § 1310, the claim is substantiated and there are no further duties under the Veterans Clams Assistance Act of 2000 as amended (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-2004.  

There is also no prejudice resulting from any errors in compliance with 38 C.F.R. § 3.103 (2013), see also Bryant v. Shinseki, 23 Vet. App. 488 (2010), with regard to the appellant's Board hearing.  

As service connection for the cause of death has been found to be warranted, and as DIC is herein granted under the provisions of 38 U.S.C.A. § 1310, there remains no question of law or fact to be resolved regarding the claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Accordingly, the appeal as to that issue must be dismissed as moot.  The VCAA is therefore inapplicable and need not be considered with regard to that claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); VAOPGCPREC 5-2004.


ORDER

DIC under 38 U.S.C.A. § 1310 is granted.  

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


